Citation Nr: 1633804	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-12 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's niece


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1943 to November 1945.  His decorations include the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Detroit, Michigan currently has jurisdiction over the Appellant's claims.

In August 2016, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in September 2010 and the death certificate lists cardiac arrest as the immediate cause of death, and the underlying causes of death as probable pulmonary embolism and myocardial infarction.  

2.  At the time of his death, service connection was in effect for left lower extremity peripheral arterial disease, rated 60 percent disabling; right lower extremity peripheral arterial disease, rated 60 percent disabling; residuals, cold injury, of the left lower extremity with mild peripheral neuritis and onychomycosis, rated 20 percent disabling; and residuals, cold injury, of the right lower extremity with mild peripheral neuritis and onychomycosis, rated 20 percent disabling.  The combined evaluation for compensation purposes was 100 percent.

3.  The competent evidence of record relates service-connected bilateral extremity peripheral arterial disease to the Veteran's diagnoses of probable pulmonary embolism and myocardial infarction that caused cardiac arrest.  

4.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 (West 2014) renders moot the Appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 (West 2014).


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The Appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2014); 38 C.F.R. §§ 3.22, 20.101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for the cause of the Veteran's death, which constitutes a complete grant of the benefit sought on appeal, rendering the respective DIC claim moot.  As such, no discussion of VA's duty to notify or assist is necessary.

Service Connection for Cause of Death

The Appellant seeks service connection for the cause of the Veteran's death.  She contends that his service-connected bilateral extremity peripheral arterial disease caused the myocardial infarction and pulmonary embolism that caused his death.  See August 2016 Board hearing transcript, pp. 4-5.  

When any veteran dies from a service-connected disability, the veteran's surviving spouse, children, and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The death of a veteran will be considered as having been due to a service connected disability where the evidence establishes that such disability was either the principal or the contributory cause of death.  See 38 C.F.R. § 3.312(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Again, at the time of death service connection was in effect for left lower extremity peripheral arterial disease, rated 60 percent disabling since September 22, 2005; right lower extremity peripheral arterial disease, rated 60 percent disabling since September 22, 2005; residuals, cold injury, of the left lower extremity with mild peripheral neuritis and onychomycosis, rated 20 percent disabling since September 22, 2006; and residuals, cold injury, of the right lower extremity with mild peripheral neuritis and onychomycosis, rated 20 percent disabling since September 22, 2006.  The combined evaluation for compensation purposes was 100 percent.  The death certificate indicates the Veteran died in September 2010.  Additionally, the respective document lists cardiac arrest as the immediate cause of death, and probable pulmonary embolism and myocardial infarction as the underlying causes of death.  

A VA examiner provided a medical opinion in May 2011.  The examiner opined that the cause of death of the Veteran, namely cardiac arrest, probable pulmonary embolism, and myocardial infarction are not caused by or a result of peripheral arterial disease.  The examiner stated that pulmonary embolism and myocardial infarction are not caused by peripheral arterial disease as per literature.  

Ronald Barnett, DO provided a July 2016 statement.  The Appellant testified at the Board hearing that Dr. Barnett had treated the Veteran for at least 5 years before his death.  Dr. Barnett opined that the Veteran had passed away "due to a blockage he had gotten in his leg."  He explained that "[t]he blockage effected his heart causing him to have a massive heart attack that he did not survive."  

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  The aforementioned opinion from Dr. Barnett is competent because he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The Board further finds that his opinion is the most probative because he had treated the Veteran for 5 years, he considered the Veteran's medical history, provided an unequivocal and conclusive opinion, and offered clear reasoning demonstrating that the Veteran's service-connected peripheral arterial disease contributed substantially and materially to the massive heart attack that caused his death.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Since reasonable doubt has arisen as to the gravamen of the Appellant's claim, such doubt will be resolved in favor of the Appellant.  38 C.F.R. § 3.102.  Dr. Barnett's opinion provides the basis for reasonable doubt, and thus service connection for the cause of the Veteran's death is granted.

DIC Claim

The Appellant has submitted a claim based on 38 U.S.C.A. § 1318, as an alternative theory of entitlement to the service connection for the cause of the Veteran's death in seeking DIC compensation benefits.  In light of the grant of benefits described above, the Board concludes that the Appellant's respective DIC claim is rendered moot.  Indeed, pursuant to 38 U.S.C.A. § 2307 (West 2014), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1318, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  Further, the Court has indicated that only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310 is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake, 14 Vet. App. at 134-35.  In light of the grant of service connection for the cause of the Veteran's death, the respective claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and this claim is dismissed.  


ORDER

Service connection for the Veteran's cause of death is granted.  

The claim for entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


